Citation Nr: 0013059	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  93-08 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a heart disability.

2.  Entitlement to service connection for peripheral vascular 
disease.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. A. Saadat





INTRODUCTION

The veteran had active military service from November 1940 to 
November 1941 and from September 1942 to October 1945.  

The issues on appeal arise from a April 1992 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, Puerto Rico.  In February 1995, the Board 
of Veterans' Appeals (Board) remanded the veteran's claims 
for additional development.  

REMAND

In February 1995, the Board Remanded this case to the RO, in 
pertinent part, to confirm the veteran's dates of active duty 
prior to September 1942.  The RO was to contact the National 
Personnel Records Center (NPRC) and submit additional 
information received from the veteran and request all daily 
sick reports or morning reports for the period in 1943 and 
1944.  SGO records were also to be requested.  Finally, a 
search for records at the following facilities was to be 
undertaken: Hospital Rodriquez, Ballaja, San Juan (October 
1940 - February 1941) and Gorgas, Fort Clayton, Panama, from 
November 1943 to March 1944.  

In a September 1995 memorandum, the NPRC confirmed that the 
veteran did have active duty from November 1940 to November 
1941, provided information concerning pertinent morning 
reports, and indicated that no SGO records were located.  
However, it does not appear that a search for records at the 
above referenced facilities was undertaken.  Moreover, in a 
written statement dated in February 1995, the veteran also 
indicated that he was hospitalized around Christmas time in 
1940 at "Ft. Brook Hospital . . . in San Juan."  The RO 
needs to request that the NPRC attempt to contact these 
facilities and obtain any records they have pertinent to the 
veteran. 

Moreover, the Board notes that the RO did not issue a 
supplemental statement of the case following the February 
1995 remand, although this was also requested in the remand.  
The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "the Court") has held that a remand 
by the Board confers on the appellant, as a matter of law, 
the right to compliance with the remand orders, and imposes 
upon the Secretary of VA a concomitant duty to ensure 
compliance with the terms of the remand.  Furthermore, the 
Court held that where "the remand orders of the 
Board . . . are not complied with, the Board itself errs in 
failing to insure compliance."  Stegall v. West, 11 Vet. 
App. 268 (1998). 

In view of the foregoing, and to afford the veteran due 
process, this claim is REMANDED to the RO for the following 
development:

1.  The RO should again contact the NPRC 
and specifically request a search for 
records pertinent to the veteran from 
"Fort Brook Hospital" in San Juan 
(Christmas time 1940), Hospital 
Rodriquez, Ballaja, San Juan (October 
1940-February 1941) and Gorgas, Fort 
Clayton, Panama from November 1943 to 
March 1944.  If these records are 
unavailable for any reason, then the NPRC 
should confirm this in writing and the 
written confirmation should be associated 
with the claims file.

2.  Upon completion of the development 
requested by the Board and any other 
development deemed appropriate by the RO, 
the RO should again consider all the 
veteran's claims and all the evidence 
that has been associated with the claims 
file since the November 1992 supplemental 
statement of the case.  If any action 
taken remains adverse to the veteran, he 
and his representative should be 
furnished a supplemental statement of the 
case.  The veteran and any representative 
should be given an opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  The purpose of this remand is to 
ensure due process.  No inference should be drawn regarding 
the final disposition of the veteran's claims as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


